DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 11, 33, and 34 are objected to because of the following informalities: 
 “without the need for non-transient storage of the biometric data” should read “without a need for non-transient storage of the biometric data of the individual”.  
“receiving by the first computing facility a transaction request” should read “ receiving by the first computing facility a request for a transaction”.
“the confident subset being a reliable discriminant of the identity of the subject based on the biometric” should read “the confident subset being a reliable discriminant of an identity of the subject based on the biometric”.
“wherein the biometric public key verifiably characterizes both the biometric data of the individual and the secret number without the need for non-transient storage of either the biometric data of the individual or the secret number” should read “wherein the biometric public key verifiably characterizes both the biometric data of the individual and the secret number without a need for non-transient storage of either the biometric data of the individual or the secret number”.
“(ii) associated uniquely with the device, (iii) permanently fixed as a design parameter wherein the same binary matrix can be used to authenticate multiple individuals” should read (ii) associated uniquely with a device, (iii) permanently fixed as a design parameter wherein a same binary matrix is used to authenticate multiple individuals”.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the 
Claims 1-9 and 11-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,764,054 in view of Chathoth et al. (US 20160285871 hereinafter Chathoth). Claims 1-11 of U.S. Patent No. 10,764,054 recite most the imitations recited in claims 1-9 and 11-12 of the instant application, except for limitations of receiving by the first computing facility a transaction request; and when the subject is authenticated as the individual, constructing by the first computing facility the transaction, digitally signing the transaction using the secret number, and transmitting the signed transaction to a transaction processor recited in claim 1. However, Chathoth discloses receiving by the first computing facility a transaction request (Chathoth teaches client device 104 may transmit a request to perform a transaction to the application 102 [0039]); and when the subject is authenticated as the individual, constructing by the first computing facility the transaction, digitally signing the transaction using the secret number, and transmitting the signed transaction to a transaction processor (Chathoth teaches an implementation of transaction signing may include executing a keyed hash as a function of a user's private or secret key and transaction details specific to the transaction [0009]. The access manager module, in some embodiments, uses this information to perform a transaction-signed authentication with the user independent of the application, and may return a result of the authentication back to the application upon a success or failure [0032]. An application can declaratively specify one or more transaction factor values to be used in an authentication, and the authentication, using a transaction-signed one-time password, can be directed by an access manager module without further involvement of the application [Abstract] [0039]).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features described by Chathoth into the system of the patent claims for the purpose of verifying both the authenticity and integrity of an transaction (Chathoth [0009]).
Patent Application: 16/416,073
Patent: 10,764,054
1. A system for using biometric data to authenticate a subject as an individual whose biometric data has been previously obtained using a first transducer, without the need for non-transient storage of the biometric data, the system comprising:
1. A device for using biometric data to authenticate a subject as an individual whose biometric data has been previously obtained using a first transducer, without the need for non-transient storage of the biometric data, the device comprising:
a second transducer;
a second transducer;
and a first computing facility that is coupled to the second transducer, the first computing facility including a computing processor and a non-transitory computer readable storage medium encoded with instructions that, when executed by the computing processor, establish processes comprising:
and a computing facility that is coupled to the second transducer, the computing facility including a computing processor and a non-transitory computer readable storage medium encoded with instructions that, when executed by the computing processor, establish processes comprising:
receiving by the first computing facility, from the second transducer, a digital electronic signal that characterizes a biometric of the subject;
receiving by the computing facility, from the second transducer, a digital electronic signal that characterizes a biometric of the subject;
extracting by the first computing facility, from the digital electronic signal, (a) a set of biometric values of the subject and (b), for each member of the set of biometric values of the subject, a confidence value indicating a degree of confidence that the corresponding biometric value is stable between characterizations;
extracting by the computing facility, from the digital electronic signal, (a) a set of biometric values of the subject and (b), for each member of the set of biometric values of the subject, a confidence value indicating a degree of confidence that the corresponding biometric value is stable between characterizations;
using the confidence values to select, by the first computing facility, a confident subset of the set of biometric values of the subject, the confident subset being a reliable discriminant of the identity of the subject based on the biometric;
using the confidence values to select, by the computing facility, only some, but not all, of the biometric values in the set extracted from the digital electronic signal, the selected biometric values being a confident subset of the set of biometric values of the subject, the confident subset excluding biometric values deemed to be unreliable as a discriminant of an identity of the subject based on the biometric;
receiving by the first computing facility, from a storage facility, a biometric public key that was computed based on a secret number and the biometric data of the individual that has been previously obtained using the first transducer, wherein the biometric public key verifiably characterizes both the biometric data of the individual and the secret number without the need for non-transient storage of either the biometric data of the individual or the secret number;
receiving by the computing facility, from a storage facility, a biometric public key that was computed based on a secret number and the biometric data of the individual that has been previously obtained using the first transducer, wherein the biometric public key verifiably characterizes both the biometric data of the individual and the secret number without the need for non-transient storage of either the biometric data of the individual or the secret number;
calculating, by the first computing facility, a candidate value for the secret number using the biometric public key and the confident subset;
computing, by the computing facility, a candidate value for the secret number using the biometric public key and the confident subset;
determining by the first computing facility whether the subject is authenticated as the individual by determining whether the candidate value for the secret number is deemed equivalent to the secret number characterized by the biometric public key;
performing an authentication process by determining whether the candidate value for the secret number is deemed equivalent to the secret number characterized by the biometric public key;



Patent Application: 16/416,073
Patent Application: 20160285871 (14/671,935)
receiving by the first computing facility a transaction request;
client device 104 may transmit a request to perform a transaction to the application 102 Chathoth [0039]
and when the subject is authenticated as the individual, constructing by the first computing facility the transaction, digitally signing the transaction using the secret number, and transmitting the signed transaction to a transaction processor.
an implementation of transaction signing may include executing a keyed hash as a function of a user's private or secret key and transaction details specific to the transaction Chathoth [0009] The access manager module, in some embodiments, uses this information to perform a transaction-signed authentication with the user independent of the application, and may return a result of the authentication back to the application upon a success or failure Chathoth [0032]. An application can declaratively specify one or more transaction factor values to be used in an authentication, and the authentication, using a transaction-signed one-time password, can be directed by an access manager module without further involvement of the application Chathoth [Abstract]
2-9, 11-12
2-11


Claim 33 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,764,054 in view of Monden (US 20100287369). Claim 1 of U.S. Patent No. 10,764,054 recites most the imitations recited in claim one of the instant application, except for limitations of receiving by the computing facility target data to be encrypted; and encrypting the target data using the biometric public key. However, Monden discloses receiving by the computing facility target data to be encrypted (Monden teaches a unit which requests individual authentication based on biometric information to the biometric authentication device, encrypts information for identifying the request with a public key of the biometric authentication device [0015]); and encrypting the target data using the biometric public key (Monden teaches a unit which requests individual authentication based on biometric information to the biometric authentication device, encrypts information for identifying the request with a public key of the biometric authentication device [0015]).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features described by Monden into the system of the patent claim for the purpose of preventing leak or tampering of the biometric information (Monden [0014]).
Patent Application: 16/416,073
Patent: 10,764,054
33. A system for using biometric data to encrypt target data of a subject as an individual whose biometric data has been previously obtained using a first transducer, without the need for non-transient storage of the biometric data, the system comprising:
1. A device for using biometric data to authenticate a subject as an individual whose biometric data has been previously obtained using a first transducer, without the need for non-transient storage of the biometric data, the device comprising:
a second transducer;
a second transducer;
and a computing facility that is coupled to the second transducer, the computing facility including a computing processor and a non-transitory computer readable storage medium encoded with instructions that, when executed by the computing processor, establish processes comprising:
and a computing facility that is coupled to the second transducer, the computing facility including a computing processor and a non-transitory computer readable storage medium encoded with instructions that, when executed by the computing processor, establish processes comprising:
receiving by the computing facility, from the second transducer, a digital electronic signal that characterizes a biometric of the subject;
receiving by the computing facility, from the second transducer, a digital electronic signal that characterizes a biometric of the subject;
extracting by the computing facility, from the digital electronic signal, (a) a set of biometric values of the subject and (b), for each member of the set of biometric values of the subject, a confidence value indicating a degree of confidence that the corresponding biometric value is stable between characterizations;
extracting by the computing facility, from the digital electronic signal, (a) a set of biometric values of the subject and (b), for each member of the set of biometric values of the subject, a confidence value indicating a degree of confidence that the corresponding biometric value is stable between characterizations;
receiving by the computing facility, from a storage facility, a biometric public key that was computed based on a secret number and the biometric data of the individual that has been previously obtained using the first transducer, wherein the biometric public key verifiably characterizes both the biometric data of the individual and the secret number without the need for non-transient storage of either the biometric data of the individual or the secret number;
receiving by the computing facility, from a storage facility, a biometric public key that was computed based on a secret number and the biometric data of the individual that has been previously obtained using the first transducer, wherein the biometric public key verifiably characterizes both the biometric data of the individual and the secret number without the need for non-transient storage of either the biometric data of the individual or the secret number;
calculating, by the computing facility, a candidate value for the secret number using the biometric public key and the confident subset;
computing, by the computing facility, a candidate value for the secret number using the biometric public key and the confident subset;
determining by the computing facility whether the candidate value for the secret number is deemed equivalent to the secret number characterized by the biometric public key;
performing an authentication process by determining whether the candidate value for the secret number is deemed equivalent to the secret number characterized by the biometric public key;



Patent Application: 16/416,073
Patent Application: 20100287369
receiving by the computing facility target data to be encrypted;
a unit which requests individual authentication based on biometric information to the biometric authentication device, encrypts information for identifying the request with a public key of the biometric authentication device Monden [0015]
and encrypting the target data using the biometric public key
a unit which requests individual authentication based on biometric information to the biometric authentication device, encrypts information for identifying the request with a public key of the biometric authentication device Monden [0015]


Claim 34 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,764,054 in view of Monden (US 20100287369). Claim 1 of U.S. Patent No. 10,764,054 recites most the imitations recited in claim one of the instant application, except for limitations of receiving by the computing facility the encrypted target data, wherein the target data has been encrypted using a biometric public key of the subject; and using the secret number to decrypt the encrypted target data. However, Monden discloses receiving by the computing facility the encrypted target data, wherein the target data has been encrypted using a biometric public key of the subject;  (Monden teaches a unit which requests individual authentication based on biometric information to the biometric authentication device, encrypts information for identifying the request with a public key of the biometric authentication device [0015]); and using the secret number to decrypt the encrypted target data (Monden teaches the authentication request receiving unit 101 receives it and decrypts it with the secret key of the own device (step B1) [0031]).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features described by Monden into the system of the patent claim for the purpose of preventing leak or tampering of the biometric information (Monden [0014]).
Claims 1, 9, 11, and 13-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 23 and 26-32 of copending Application No. 17,005,941 (reference application) in view of Chathoth et al. (US 20160285871 hereinafter Chathoth). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 23 and 26-32 of copending Application No. 17,005,941 recite most of the limitations recited in claims 1, 9, 11, and 13-17 of the instant application, expect for limitations of receiving by the first computing facility a transaction request; and when the subject is authenticated as the individual, constructing by the first computing facility the transaction, digitally signing the transaction using the secret number, and transmitting the signed transaction to a transaction processor recited in claim 1. However, Chathoth discloses receiving by the first computing facility a transaction request (Chathoth teaches client device 104 may transmit a request to perform a transaction to the application 102 [0039]); and when the subject is authenticated as the individual, constructing by the first computing facility the transaction, digitally signing the transaction using the secret number, and transmitting the signed transaction to a transaction processor (Chathoth teaches the access manager module, in some embodiments, uses this information to perform a transaction-signed authentication with the user independent of the application, and may return a result of the authentication back to the application upon a success or failure [0032]. An application can declaratively specify one or more transaction factor values to be used in an authentication, and the authentication, using a transaction-signed one-time password, can be directed by an access manager module without further involvement of the application [Abstract] [0039]).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features described by Chathoth into the system of the patent claims for the purpose of verifying both the authenticity and integrity of an transaction (Chathoth [0009]).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Patent Application: 16/416,073
Patent Application: 17/005,941
1. A system for using biometric data to authenticate a subject as an individual whose biometric data has been previously obtained using a first transducer, without the need for non-transient storage of the biometric data, the system comprising:
23. A non-transitory computer readable storage medium encoded with instructions that, when executed by a computing facility, establish computer processes for using biometric data to authenticate a subject as an individual whose biometric data has been previously obtained using a first transducer, without the need for non-transient storage of the biometric data, the computer processes comprising:
a second transducer;
a second transducer;
and a first computing facility that is coupled to the second transducer, the first computing facility including a computing processor and a non-transitory computer readable storage medium encoded with instructions that, when executed by the computing processor, establish processes comprising:
and a computing facility that is coupled to the second transducer, the computing facility including a computing processor and a non-transitory computer readable storage medium encoded with instructions that, when executed by the computing processor, establish processes comprising:
receiving by the first computing facility, from the second transducer, a digital electronic signal that characterizes a biometric of the subject;
receiving by a computing facility, from a second transducer coupled to the computing facility, a digital electronic signal that characterizes a biometric of the subject;
extracting by the first computing facility, from the digital electronic signal, (a) a set of biometric values of the subject and (b), for each member of the set of biometric values of the subject, a confidence value indicating a degree of confidence that the corresponding biometric value is stable between characterizations;
extracting by the computing facility, from the digital electronic signal, (a) a set of biometric values of the subject and (b), for each member of the set of biometric values of the subject, a confidence value indicating a degree of confidence that the corresponding biometric value is stable between characterizations;
using the confidence values to select, by the first computing facility, a confident subset of the set of biometric values of the subject, the confident subset being a reliable discriminant of the identity of the subject based on the biometric;
using the confidence values to select, by the computing facility, only some, but not all, of the biometric values in the set extracted from the digital electronic signal, the selected biometric values being a confident subset of the set of biometric values of the subject, the confident subset excluding biometric values deemed to be unreliable as a discriminant of an identity of the subject based on the biometric;
receiving by the first computing facility, from a storage facility, a biometric public key that was computed based on a secret number and the biometric data of the individual that has been previously obtained using the first transducer, wherein the biometric public key verifiably characterizes both the biometric data of the individual and the secret number without the need for non-transient storage of either the biometric data of the individual or the secret number;
receiving by the computing facility, from a storage facility, a biometric public key that was computed based on a secret number and the biometric data of the individual that has been previously obtained using the first transducer, wherein the biometric public key verifiably characterizes both the biometric data of the individual and the secret number without the need for non-transient storage of either the biometric data of the individual or the secret number;
calculating, by the first computing facility, a candidate value for the secret number using the biometric public key and the confident subset;
computing, by the computing facility, a candidate value for the secret number using the biometric public key and the confident subset;
determining by the first computing facility whether the subject is authenticated as the individual by determining whether the candidate value for the secret number is deemed equivalent to the secret number characterized by the biometric public key;
performing an authentication process by determining whether the candidate value for the secret number is deemed equivalent to the secret number characterized by the biometric public key;


Patent Application: 16/416,073
Patent Application: 20160285871 (14/671,935)
receiving by the first computing facility a transaction request;
client device 104 may transmit a request to perform a transaction to the application 102 Chathoth [0039]
and when the subject is authenticated as the individual, constructing by the first computing facility the transaction, digitally signing the transaction using the secret number, and transmitting the signed transaction to a transaction processor.
The access manager module, in some embodiments, uses this information to perform a transaction-signed authentication with the user independent of the application, and may return a result of the authentication back to the application upon a success or failure Chathoth [0032]. An application can declaratively specify one or more transaction factor values to be used in an authentication, and the authentication, using a transaction-signed one-time password, can be directed by an access manager module without further involvement of the application Chathoth [Abstract]
9, 11, 13-17
26-32

Claim 33 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 23 of copending Application No. 17,005,941 (reference application) in view of Monden (US 20100287369). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 23 of copending Application No. 17,005,941 recites most of the limitations recited in claim 33 of the instant application, expect for limitations of receiving by the computing facility target data to be encrypted; and encrypting the target data using the biometric public key. However, Monden discloses receiving by the computing facility target data to be encrypted (Monden teaches a unit which requests individual authentication based on biometric information to the biometric authentication device, encrypts information for identifying the request with a public key of the biometric authentication device [0015]); and encrypting the target data using the biometric public key (Monden teaches a unit which requests individual authentication based on biometric information to the biometric authentication device, encrypts information for identifying the request with a public key of the biometric authentication device [0015]).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features described by Monden into the system of the patent claim for the purpose of preventing leak or tampering of the biometric information (Monden [0014]).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 34 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 23 of copending Application No. 17,005,941 (reference application) in view of Monden (US 20100287369). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 23 of copending Application No. 17,005,941 recites most of the limitations recited in claim 34 of the instant application, except for limitations of receiving by the computing facility the encrypted target data, wherein the target data has been encrypted using a biometric public key of the subject; and using the secret number to decrypt the encrypted target data. However, Monden discloses receiving by the computing facility the encrypted target data, wherein the target data has been encrypted using a biometric public key of the subject;  (Monden teaches a unit which requests individual authentication based on biometric information to the biometric authentication device, encrypts information for identifying the request with a public key of the biometric authentication device [0015]); and using the secret number to decrypt the encrypted target data (Monden teaches the authentication request receiving unit 101 receives it and decrypts it with the secret key of the own device (step B1) [0031]).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features described by Monden into the system of the patent claim for the purpose of preventing leak or tampering of the biometric information (Monden [0014]).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
Claims 10 and 18-22 are objected to as being dependent upon a rejected base claim, but would be allowable if the double patenting rejection is obviated.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Beinlich (WO 2005069534) discloses methods and devices for securely registering a person by means of a selected biometric feature (BM, BM1) and securely authenticating said person with the aid of the same biometric feature (BM, BM2). According to the invention, an individual secret (G) that is associated with said person is coded with a key (MV1) obtained from the biometric feature (BM, BM1), and a non-decipherable reference hash value (RH) of the secret (G) is formed. The coded secret (VG) is deciphered using a second key (MV2) of the person's same biometric feature (BM, BM2) while a hash value (HG) that is calculated therefrom is compared to the reference hash value (RH) during the authentication process..
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN A AYALA whose telephone number is (571)270-3912.  The examiner can normally be reached on Monday-Thursday 8AM-5PM; Friday: Variable EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/K.A./Examiner, Art Unit 2436                                                                                                                                                                                                        
/TRONG H NGUYEN/Primary Examiner, Art Unit 2436